Title: To Benjamin Franklin from Louis-Marie Boyenval and Other Commission Seekers, with Franklin’s Notes for Replies, 13 March 1779
From: Boyenval, Louis-Marie,Franklin, Benjamin
To: Franklin, Benjamin


It is doubtful that any of the people who applied to Franklin for commissions in the American army during the spring of 1779 ever crossed the ocean. Franklin was under orders from Congress not to send over any more French officers and France, anyway, was at war. Still, some twelve candidates tried their luck. During the first weeks of his tenure as Minister Plenipotentiary, Franklin jotted down on the applications—ever more succinctly—the negative answers his French secretary was to compose. Eventually, Franklin’s notations cease, either because the applications did not seem to warrant the effort or because the secretary knew what to do. The following résumé of the appeals follows chronological order; unless otherwise noted, they are in French and at the American Philosophical Society.
Writing from Bern on March 20, Samuel Marcel is so upset by his reversals of fortune that he feels justified in seeking death. Let it be death in fighting for a glorious cause. He can serve America in three capacities: in the army, in trade, in agriculture. In the first case, he feels entitled to the rank of officer since, for two years, he administered, in a secretarial capacity, a company in a Swiss regiment serving in Holland; in the second, his lifelong involvement in commerce and the mishaps he has just experienced give him a solid base for the future; as to agriculture, he has run a rather large estate for a few years. Personally, he would prefer the military. Adding that he is known to the banker Grand, he begs Franklin to send his answer to Rougemont & Comp. at Amsterdam where he is prepared to accept a commercial position, should his offer to fight for America be turned down. It was.
Franklin made the following notes on the last page of Marcel’s letter: “That I am oblig’d to the Gentn. for his Good Will to America, & Desire of being serviceable to her. That our Armies are full, &c. That with a Capital he might follow Commerce with Success in America when Peace shall be made, at present it is much interrupted. That with a small Stock he might follow Agriculture there to Advantage, but his Voyage thither must be at his own Expence, and I am not authoris’d to promise any kind of Establishment, Office or Employment to Newcomers. They will find there a good Climate, good Soil, good Laws, good Government, and good People to live with, and Liberty both civil & religious: but we do not entice Strangers to come among us by particular Promises—”
A Burgundian gentleman, formerly captain in the Soissonais regiment, Lanneau de Marcy, writes on March 22 enclosing a memoir in favor of his twenty-four-year-old son who wants desperately to obtain an officer’s post in an infantry regiment fighting in America. The young man has served six years in Flanders with the gendarmes, then had to leave because of his health, but is quite fit at present. He wants to advance his career, which in France is impossible. Franklin jotted down the elements of a reply: “That I am oblig’d to the young Gentleman for his Good Will to America & his Desire of serving it, but cannot give him any Encouragement to go thither in Expectation of Employment, our Armies being full—”
Neÿdecker, a captain in the Royal Deux-Ponts, a German regiment in the service of France, declares on March 28 that he has twenty-eight years of service behind him. He left his post in August, 1777, for family reasons but is now burning to rejoin active duty, provided, of course, he is granted a higher rank in America. He is well known to the maréchal de Broglie, and to the marquis de Castries. He asks Franklin to direct his answer to Mr. de Pachelbel, the French envoy to the duchy of Deux-Ponts. Franklin’s notes for an answer: “Thanks for his Offers of Service &c—Armies full &c—cannot give him any Encouragement.”
An artillery officer named Lavalette says he experienced nothing but opposition from his parents when he talked about fighting in America. Now that they have finally relented, he wastes no time in informing Franklin, on April 17, that he served eight years as lieutenant of artillery in the regiment of Grenoble and wishes for an equivalent position; if encouraged, he will send the relevant certificates. Far from encouraging him, Franklin jotted down in French, with his usual disregard for genders, the beginning of a reply: “Remerciemens Les Armées de l’Amérique sont pleins &ca &ca.”
On April 30, retired Captain Christian von Francken writes in German from Hildesheim to report that after twenty-four years of service to the Electorate of Hanover, he learned that a favorite of the English ministry had been chosen over him for the rank of major. So he quit that service and begs Franklin to grant him a company in the artillery or infantry of North America. If accepted, he could train a number of men in Lower Saxony and bring them along. He encloses five certificates from prominent people.
It is from Wesel, in Prussia, that Baron L. F. van Wynbergen sends his request on May 21. Born in the Netherlands he has, in family tradition, devoted himself to the military and risen to the rank of captain in the Orange Nassau regiment. A year ago, believing that the War of the Bavarian Succession would enhance his fortune, he enrolled under the Prussian flag but at present, with peace about to be concluded, discovers that this was a mistake. His heart, now republican, tells him that he should fight for the liberation of the United States of America. Only Franklin can help him achieve his goal. Please answer soon and he will rush to Paris.
On May 24, the comte de Beaufort announces, from Liège, that he is anxious to lead to America a corps of good Walloon troops, battle-hardened from having served in foreign countries such as France, Holland, Austria, and Spain. He also owns two foundries “à l’angloise” that turn out cannon balls ranging from one to twenty-four pounds. He is under pressure to enter the service of a foreign power but would rather contribute to the cause of liberty. A prompt answer is requested.
Lieutenant-Colonel de Petterelly, writing in German from Bregenz on June 1, pleads the cause of his twenty-four-year-old son who has distinguished himself in the imperial service but now feels “a noble desire to serve the American United States.” The young man’s superiors in the Harrach regiment are well satisfied with his performance.
The following day, a Frenchman sends in his application from Olmütz, in Bohemia. Captain Hyppolite de Verité has been serving the Empress of Hungary, in the capacity of engineer, for twenty-six years. The book that mentions him has certainly reached Franklin’s hands; at any rate M. de la Condamine owns it. He hopes not to be confused with the mass of Austrian officers who have no choice but to go abroad. He, on the contrary, is only following his inclination in this move and plans to bring along his wife and two children as guarantee of his commitment.
 

Monseigneur,
Montreuil ce 13 mars 1779.
Animé par le Desir le plus Vif De consacrer mes jours au Service Des etats unis, Jay L’honneur De vous presenter le memoire cy joint. Je prie Votre excellence de vouloir bien jetter Les yeux Dessus, et D’accepter mes offres De service.
Daignez agréer le profond respect avec lequel j’ay L’honneur d’etre, Monseigneur, De Votre excellence, Le tres humble et tres obeissant serviteur.
Boyenval.

  
    A Son excellence Monseigneur Franklin ministre plenipotentiaire Des etats unis de L’amerique près La courDe france.presenté de montreuil sur mer le 13 mars 1779.
  


Monseigneur, 
Louis marie Boyenval agé de vingt ans fils du sieur Boyenval Directeur Des aydes De montreuil sur mer, expose tres humblement a Votre excellence, qu’etant Dans L’age de prendre un parti, et se decidant pour celui Des armes, il Desireroit ardemment passer au service Des etats unis, et S’y attacher comme Sujet pour Le reste de ses jours. Il vous supplie de considerer quil est Determiné dans ce choix par L’honneur de concourir autant quil sera en lui au soutien de la Liberté de L’amerique, et de la justice de sa cause. Si vous daigniez acquiescer a sa Demande, il vous devra tout le bonheur dont il jouira. Une ame comme la votre, Monseigneur, sent combien il est doux de marquer tous les jours de sa vie par des bienfaits. Comme vous pourriez desirer quelques eclaircissemens sur ses moeurs et sa conduitte, il a L’honneur D’envoyer a Votre excellence Des certificats De Mrs. Les commandants Des villes et citadelle de montreuil, de Mr. Le lieutenant, juge De police, et de Mr. Le lieutenant général. Si vous L’honorez D’une commission pour le service des etats unis, il vous offrira l’hommage et le tribut le plus flatteur pour un coeur généreux, c’est la plus vive reconnoissance. Il tachera de prouver par son courage et son zele quil sent tout le prix de ce que vous aurez fait pour lui, et quil veut faire ses efforts pour meriter vos bontés. L’exposant vous supplie tres humblement De Vouloir bien lui faire connoitre vos intentions, et d’etre assuré, Monseigneur, quil ne cessera D’adresser ses voeux au ciel pour la conservation des jours precieux de Votre excellence.
Boyenval

 
Endorsed: Thank him kindly for the offer of his Services, but cannot accept them, being particularly instructed by Congress not to give the least encouragement to any Persons whatever desirous of serving in America as Officers. The Army there being full. And abundance of Foreigners in the Country who cannot find Employment.—
Notations in different hands: March 13, 1779—Boyenval offering services ansd / Boyenval Montreuil sur Mer. Mar. 13, 1779
